Filed 8/25/22 Mendez v. Williams CA2/5
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


ATZIM MENDEZ, et al.,                                        B311860

         Plaintiffs and Appellants,                          (Los Angeles County
                                                             Super. Ct. No. BC696035)
         v.

DIANE WILLIAMS,

     Defendant and
Respondent.


     APPEAL from a judgment of the Superior Court of the
County of Los Angeles, Raul A. Sahagun, Judge. Affirmed.
     Gerald Philip Peters for Plaintiffs and Appellants.
     Schumann, Rosenberg & Arevalo, Kim Schumann, Jeffery
P. Cunningham, and David P. Reid, for Defendant and
Respondent.
                     I.   INTRODUCTION

      Plaintiffs1 appeal from the trial court’s judgment based on
its orders granting summary adjudication in favor of defendant2
on plaintiffs’ causes of action for strict liability and loss of
consortium. On appeal, plaintiffs purport to challenge the court’s
amended order granting summary adjudication on a negligence
cause of action that was not alleged against defendant. We
affirm the judgment.

              II.    FACTUAL BACKGROUND3

A.    The Accident

      On October 28, 2016, while working for Precision Tube
Bending (Precision), Atzim was injured by a hydraulic tube
bender machine. The machine (machine 16) was manufactured
in 1955 by Pines Engineering Co., Inc. (Pines).




1   Plaintiffs are Atzim Mendez (Atzim) and his wife Maria Del
Carmen Mendez (Maria).

2    Defendant is Diane Williams, doing business as (dba) D&D
Leasing.

3     Because we decide this appeal on procedural grounds, we
provide only a summary of the factual background as context for
the discussion below.




                                2
B.    The Lease

      In early 1982, the then owner of machine 16, Stainless
Steel Products, Inc. (the seller), contacted Precision about selling
it and four other used pipe bending machines. But Precision’s
CEO4 did not want to incur new debt by purchasing the five
machines outright prior to the resolution of a pending probate
action. Precision therefore “directed [defendant] to acquire” the
machines and then lease them to Precision. At the time,
defendant was the general manager of Precision, but she did not
have any ownership interest in the company.
      To finance the purchase, defendant obtained a personal
loan from a bank secured by the five machines, using the loan
proceeds to purchase the machines from the seller.
      In April 1982, defendant created a dba, D&D Leasing, for
the sole purpose of facilitating the lease of the machines to
Precision. That same month, pursuant to a written lease
agreement, defendant began leasing the machines to Precision.
Defendant continually leased the machine to the company
through and including the date of the October 2016 accident.




4    At the time, defendant’s mother was the president and
CEO of Precision. According to defendant, “the owner of the
company did not want to buy—put out $30,000 for the
equipment.”




                                 3
            III.   PROCEDURAL BACKGROUND

A.    Original Complaint and Summary Judgment Motion

       In March 2018, plaintiffs filed their original complaint
against Precision and two other entities allegedly involved in
either the manufacture or supply of machine 16—Pines and Art
Thomas Machinery Co. (Thomas). The complaint asserted causes
of action on behalf of Atzim for negligence, strict liability, breach
of warranty, and violation of Labor Code section 4558, as well as
a loss of consortium cause of action on behalf of Maria. That
original complaint did not name defendant as a party to the
action.
       In August 2019, plaintiffs filed a Doe amendment to their
complaint naming D&D Leasing, i.e., defendant, as Doe
number 3. The amendment substituted defendant for Doe
number 3 “wherever [that fictitious name] appear[ed] in the
complaint”; defendant was thus named as a party to each of the
five causes of action.
       In November 2019, plaintiffs agreed to dismiss defendant
from the second (strict liability), third (breach of warranty), and
fourth (violation of Labor Code section 4558) causes of action,
leaving only the negligence and loss of consortium causes of
action against her. On July 24, 2020, defendant filed her original
motion for summary judgment seeking adjudication of both the
negligence and loss of consortium cause of action against her.




                                  4
B.    Motion to Amend, Amended Complaint, and
      Supplemental Motion

      In September 2020, after receiving defendant’s summary
judgment motion, plaintiffs filed an ex parte application for leave
to amend their complaint on the grounds that they had
inadvertently dismissed the strict liability cause of action against
defendant. The trial court granted plaintiffs leave to amend,
after which they filed a first amended complaint in October 2020
naming defendant in the second cause of action (strict liability)
and the fifth cause of action (loss of consortium). Although
plaintiffs named Pines and Thomas as defendants in the first
cause of action for negligence, they did not name defendant as a
party to that cause of action.
      In November 2020, defendant filed a supplemental notice of
motion for summary judgment, or in the alternative, summary
adjudication (the motion), in which she noted that she was only
named in the strict liability and loss of consortium cause of
action, but also stated that “in an abundance of caution and in
the event the first cause of action (for negligence) is directed
against [defendant], she also directs this [m]otion to [the first]
cause of action for negligence.”
      In her supplemental memorandum of points and
authorities, defendant argued that the negligence, strict liability,
and lost consortium causes of action were each barred by the
“[c]omplete [d]efense of [b]eing a [f]inance [l]essor.”
      Plaintiffs opposed the motion.




                                 5
C.    Ruling on Motion

       On December 10, 2020, the trial court held a hearing on the
motion and, following argument, took the matter under
submission. That same day, the court issued a minute order
ruling that the motion was moot, in part, and granted, in part.
According to the court, the motion as to the first cause of action
for negligence was moot because that cause of action was not
asserted against defendant.
       On the strict liability cause of action, the trial court
granted the motion for summary adjudication. The court also
granted summary adjudication on the loss of consortium cause of
action, concluding that it was dependent on the second cause of
action for strict liability.
       Based on its summary adjudication rulings on the only two
causes of action asserted against defendant, the trial court
granted defendant’s summary judgment motion. And, on
December 16, 2020, the court entered a judgment in favor of
defendant.
       On February 16, 2021, two months after the entry of
judgment, the parties executed and filed a stipulation requesting
that the trial court enter a proposed amended order that granted
summary adjudication in favor of defendant on the first cause of
action for negligence. According to the parties, “for the sake of
judicial economy,” they agreed and stipulated that the court’s
“determination that [defendant] is a ‘[f]inance [l]essor’ would
apply to [plaintiffs’ n]egligence [c]ause of [a]ction . . . and that the
[c]ourt, accordingly, would grant summary adjudication to
[defendant] as a ‘[f]inance [l]essor’ as to the [n]egligence [c]ause
of [a]ction . . . .” That same day, the court entered an amended




                                   6
order which included a ruling granting summary adjudication in
favor of defendant on the first cause of action for negligence. The
parties did not, however, request that the court amend the
judgment to conform it to the order.
      On March 3, 2021, plaintiffs filed a notice of appeal from
the judgment entered December 16, 2020.

                       IV.   DISCUSSION

A.    Negligence Cause of Action

       As detailed above, in its order on the motion, the trial court
ruled that the request for summary adjudication on the
negligence cause of action was moot because defendant was not
named in that cause of action, a procedural ruling that plaintiffs
did not contest at the time. The court then entered judgment
based on that original order without any objection by plaintiffs.
       In their opening brief, plaintiffs did not seek review of the
trial court’s procedural determination that the motion as to the
negligence cause of action was moot. Instead, they sought review
and reversal of the court’s purported amended order granting
summary adjudication on the negligence cause of action based on
its conclusion that defendant was a finance lessor.5 We
requested that the parties brief whether we had jurisdiction to
grant the requested relief on the negligence cause of action and
on the related question of whether the court had jurisdiction to



5     At oral argument, counsel confirmed that plaintiffs did not
challenge the trial court’s ruling on the strict liability cause of
action.




                                  7
amend the merits of its original summary judgment order after it
had entered a judgment based on it.
       In their letter brief, plaintiffs contend that (1) defendant
was a party to the negligence cause of action in the first amended
complaint because she was added as a Doe defendant to the
original complaint; (2) the trial court therefore erred when it
ruled that she was not a party to the negligence cause of action in
the amended complaint; and (3) the court had jurisdiction to
amend the original order on the motion, even after entry of
judgment, because the amendment did not affect the judgment.
We disagree.
       Although defendant was added to the original complaint as
Doe number 3, plaintiffs subsequently filed an amended
complaint that superseded their original pleading. (State
Compensation Ins. Fund v. Superior Court (2010) 184
Cal.App.4th 1124, 1130–1131.) In the amended complaint,
plaintiffs asserted only the second (strict liability) and the fifth
(loss of consortium) causes of action against defendant. She was
not named in the first (negligence) cause of action. Because each
separately stated cause of action must specifically identify the
party or parties against whom it is directed (Cal. Rules of Court,
rule 2.112), it is undisputed that the first cause of action for
negligence did not include defendant as a party. The trial court
therefore correctly concluded that defendant’s motion as to that
cause of action was moot, as it could not grant her effective relief
on a cause of action to which she was not a party.
       Moreover, once the trial court entered judgment on the
original order, it lacked jurisdiction to amend it. “The general
rule is that once a judgment has been entered, the trial court
loses its unrestricted power to change that judgment. The court




                                 8
does retain power to correct clerical errors in a judgment which
has been entered. However, it may not amend such a judgment
to substantially modify it or materially alter the rights of the
parties under its authority to correct clerical error. [Citations.]
. . . [¶] . . . [¶] The difference between judicial and clerical error
rests not upon the party committing the error, but rather on
whether it was the deliberate result of judicial reasoning and
determination. The distinction between clerical error and
judicial error is whether the error was made in rendering the
judgment, or in recording the judgment rendered.” (Rochin v. Pat
Johnson Manufacturing Co. (1998) 67 Cal.App.4th 1228, 1237–
1238 (Rochin).) Contrary to plaintiffs’ assertion, the proposed
amendment to the original order was substantive because it
sought to alter the legal basis of the original procedural ruling.
        The trial court therefore lacked jurisdiction to affect the
substance of the judgment by amending its order to include a
ruling on the merits of the negligence cause of action. The
amended order on the motion was therefore “void and of no
effect.” (Rochin, supra, 67 Cal.App.4th at p. 1238.)

B.    Loss of Consortium

      Plaintiffs concede that Maria’s cause of action for loss of
consortium against defendant is dependent on the viability of
Atzim’s negligence cause of action against defendant. (LeFiell
Manufacturing Co. v. Superior Court (2012) 55 Cal.4th 275, 284
[cause of action for loss of consortium is, by its nature, dependent
on the existence of a cause of action for tortious injury to a
spouse].) Because we reject plaintiffs’ contentions regarding their
negligence cause of action, we similarly reject plaintiffs’




                                  9
contentions regarding the court’s ruling on the loss of consortium
cause of action.

                      V.    DISPOSITION

     The judgment is affirmed. Defendant is awarded costs on
appeal.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                          KIM, J.



We concur:




             RUBIN, P. J.




             MOOR, J.




                                10